Certiorari dismissed, April 5, 2010



                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6521


ISIAH JAMES, JR.,

                  Plaintiff - Appellant,

             v.

C. KELLY JACKSON; SAMUEL WATSON; ROBERT WARD; WANDA BONY;
CHRISTOPHER FELDER; SHIRLEY SINGLETON; LAVERN COHEN; CHERYL
RIDGE; JOHN DOE, of - and scientific testing laboratories;
CARL FREDERICK; DANIEL J. MURPHY; BLAKE TAYLOR; REGINA
SPANN; JON OZMINT; SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
C. ANTHONEY BURTON,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(9:08-cv-00144-TLW)


Submitted:    October 15, 2009              Decided:   November 6, 2009


Before MOTZ and      KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Isiah James, Jr., Appellant Pro Se.    Erin Mary Farrell, Daniel
Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina; Joseph Calhoun Watson, SOWELL, GRAY,
STEPP & LAFFITTE, LLC, Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Isiah James, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaint, and the court’s

order denying his post-judgment motions to alter or amend the

judgment     under    Fed.   R.    Civ.       P.    59(e),    and   to     amend    the

complaint.        James also appeals the magistrate judge’s orders

denying    his    motions    to   recuse      and    for    sanctions.       We    have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court and the

magistrate       judge.      James v.      Jackson,        No.   9:08-cv-00144-TLW

(D.S.C. filed Mar. 26, 2008 & entered Mar. 27, 2008; Sept. 2,

2008; Nov. 5, 2008; Feb. 4, 2009; Feb. 27, 2009).                         We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in   the     materials        before   the    court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                          3